Citation Nr: 1026725	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
appendectomy scar. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1958.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
Jurisdiction of the Veteran's claim now lies with the Louisville, 
Kentucky, RO.  

This matter was last before the Board in March 2010 when it was 
remanded for further development.  The appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

When this claim was last before the Board it was remanded to 
afford the Veteran a VA examination as the evidence indicated 
that the severity of this disorder had increased since the then 
most recent VA examination.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  At the time of this remand 
the Board noted that the Veteran reported that the pain 
associated with his appendectomy scar was "so bad that [he could 
not] bend over without a lot of pain."  In its remand 
instructions the Board directed that the Veteran be afforded a VA 
examination in accordance with the latest Automated Medical 
Information Exchange (AMIE) worksheet for dermatological 
disorders, in this case scarring.  

In April 2010 the Veteran was afforded a VA examination.  The 
report of this examination notes that the Veteran's appendectomy 
scar measured 0.3 cm. x 9.0 cm. and was painful, with varying 
intensity thereof, but described by the Veteran as 8/10 in 
severity on average.  At this time, the Veteran reported that 
sitting up straight or kneeling caused this pain to increase.  
The Veteran reported that he tried to avoid kneeling and sitting 
upright, as well as bending over due to pain.  The examiner noted 
that the scar did "not appear to otherwise limit motion such as 
standing or kneeling."  The examiner did not, however, quantify 
any limitation of motion caused by this scarring, such as 
limitation of flexion (bending over at the waist), etc.  

Given the Veteran's specific complaint that he has difficulty 
bending over due to pain, the Board must find that this report is 
inadequate to evaluate the Veteran's disability because it does 
not quantify, in degrees, the limitation of motion caused by the 
Veteran's appendectomy scar.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).  Accordingly, the Veteran must be afforded 
another VA examination to address and quantify the extent of 
limitation of motion caused by his service-connected appendectomy 
scar.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
another VA examination to ascertain the 
extent and severity of his service-connected 
appendectomy scar.  All required tests should 
be performed.  The examiner is to provide a 
detailed review of the history, current 
complaints, and the nature and extent of the 
Veteran's service-connected appendectomy 
scar.  All applicable diagnoses must be fully 
set forth.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  

The examiner must quantify in degrees the 
extent of limitation of motion caused by the 
Veteran's appendectomy scar.  The examiner is 
advised to address all planes of motion 
affected in this regard, to include flexion 
(bending over at the waist) and extension.  
To the extent possible, the functional 
impairment due to pain or other symptoms 
should also specifically be assessed in terms 
of additional degrees of limitation of 
motion.  Stated differently, at what point 
does pain or any other factor limit motion.

2.  After the above development has been 
completed to the extent possible, as well as 
any additional development deemed necessary 
as a result of the development requested in 
this remand, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative and allow adequate 
time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


